
	

116 S2252 IS: Empowering States to Address Drug Costs Act
U.S. Senate
2019-07-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		116th CONGRESS1st Session
		S. 2252
		IN THE SENATE OF THE UNITED STATES
		
			July 24, 2019
			Mr. Van Hollen (for himself and Mr. Cardin) introduced the following bill; which was read twice and referred to the Committee on Finance
		
		A BILL
		To amend title XIX of the Social Security Act to expand the permitted uses of drug price
			 information disclosed to States under the Medicaid drug rebate program.
	
	
 1.Short titleThis Act may be cited as the Empowering States to Address Drug Costs Act. 2.Expansion of permitted uses of drug price information disclosed to States under Medicaid drug rebate programClause (iv) of section 1927(b)(3)(D) of the Social Security Act (42 U.S.C. 1396r–8(b)(3)(D)) is amended to read as follows:
			
 (iv)to States— (I)to carry out this title, or
 (II)to review the information provided (including average manufacturer price, best price, and rebate calculation data) for the purposes of establishing and operating State all-payer prescription drug rate setting entities (drug affordability boards) or State multi-payer purchasing pools,.
		
